          Case 1-19-43516-ess             Doc 142       Filed 06/14/21   Entered 06/14/21 15:25:49




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                            Case No. 19-43516-ess

MICHAEL KRICHEVSKY,                                               Chapter 11

                                    Debtor.
----------------------------------------------------------X

  ORDER SCHEDULING HEARING ON THE EMERGENCY RULE 2004 EXAM REQUEST

         WHEREAS, on June 6, 2019, Michael Krichevsky (the “Debtor”) filed a petition for relief under

Chapter 13 of the Bankruptcy Code; and

         WHEREAS, on June 19, 2019, the Debtor filed a motion to extend deadline to file schedules or

provide required information, to convert the case from a Chapter 13 to a Chapter 11, and to pay the

filing fee in installments; and

         WHEREAS, on October 8, 2019, the Court entered an order converting the Debtor’s case to one

under Chapter 11 of the Bankruptcy Code; and

         WHEREAS, on May 28, 2021, the Debtor filed an emergency ex parte application for a

Bankruptcy Rule 2004 exam (the “Emergency Rule 2004 Exam Request”), which was not noticed for a

hearing; and

         WHEREAS, on May 30, 2021, the Debtor filed an affidavit and memorandum of law in support

of the Emergency Rule 2004 Exam Request; and

         WHEREAS, on June 7, 2021, Natsayi Mawere, Esq. filed a letter stating, among other things,

that the Debtor has served her by first-class mail at her personal home address (the “June 7 Letter”); and

         WHEREAS, the June 7 Letter requested, among other things, that the Court set a briefing

schedule on the Emergency Rule 2004 Exam Request; the Court prohibit the Debtor from amending or

supplementing his Emergency Rule 2004 Exam Request; and the Court direct the Debtor to serve any
           Case 1-19-43516-ess        Doc 142      Filed 06/14/21      Entered 06/14/21 15:25:49




pleadings, motions, and/or discovery demands upon Ms. Mawere at her business address, Reed Smith,

LLP, and not her personal home address.

          NOW, THEREFORE, it is hereby

          ORDERED, that the Court will hold a telephonic hearing on the Emergency Rule 2004 Exam

Request on July 1, 2021, at 10:30 a.m., before the Honorable Elizabeth S. Stong, in Courtroom 3585,

United States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, New York 11201; and it is

further

          ORDERED, that the Debtor is directed to serve this order and the Emergency Rule 2004 Exam

Request via electronic mail or overnight mail by June 18, 2021 upon (a) the Office of the United States

Trustee, Eastern District of NY (Brooklyn Office), U.S. Federal Office Building, 201 Varick Street,

Suite 1006, New York, NY 10014; (b) U.S. Bank, N.A., c/o Reed Smith, LLP, 599 Lexington Avenue,

New York, NY 10022; (c) Wells Fargo, N.A., c/o Reed Smith, LLP, 599 Lexington Avenue, New York,

NY 10022; (c) Reed Smith, LLP, 599 Lexington Avenue, New York, NY 10022; (d) all parties that have

filed a notice of appearance in this case; and (d) all other parties entitled to notice; and it is further

           ORDERED, that opposition, if any, to the Emergency Rule 2004 Exam Request may be

 served and filed to be received by June 28, 2021; and it is further

          ORDERED, that the Debtor is directed to serve Ms. Mawere at her business address, Reed

Smith, LLP, at 599 Lexington Avenue, New York, NY 10022, and not at her personal home address;

and it is further

          ORDERED, that this hearing will be conducted telephonically. It is not necessary to

request prior authorization to appear telephonically. All participants, including attorneys, clients,

and pro se parties, may appear telephonically as follows:

                 Please e-mail Judge Stong’s Courtroom Deputy at
          ess_hearings@nyeb.uscourts.gov at least one business day before the scheduled

                                                        2
  Case 1-19-43516-ess       Doc 142     Filed 06/14/21    Entered 06/14/21 15:25:49




 hearing to identify the individuals that will appear and to provide an e-mail address
 where each may be reached. All attorneys must also identify the party that the
 attorney represents.

         Please call in at the time at which your hearing is scheduled, to avoid missing
 the call of your case. Note that, depending on where your case is on the calendar,
 you may have to wait for a time with your phone on mute until your case is called.

 Below are the instructions to dial in for the telephonic appearance:

        1.     Dial in Number 888-808-6929
        2.     Access Code – 8523285#
        3.     State your name each time before speaking
        4.     Avoid the use of a speaker phone, and use a landline if possible
        5.     If you are not speaking, keep your phone on mute.




                                                           ____________________________
Dated: Brooklyn, New York                                         Elizabeth S. Stong
       June 14, 2021                                       United States Bankruptcy Judge

                                            3
        Case 1-19-43516-ess       Doc 142   Filed 06/14/21   Entered 06/14/21 15:25:49




TO:

Michael Krichevsky
4221 Atlantic Avenue
Brooklyn, NY 11224

Alan Smikun, Esq.
165 Eileen Way
Syosset, New York 11791

Aleksandra K Fugate, Esq.
Woods Oviatt Gilman LLP
500 Bausch & Lomb Place
Rochester, NY 14604

Josh Russel, Esq.
District Tax Attorney
250 Veterans Highway
Hauppauge, NY 11788

Michelle C. Marans, Esq.
53 Gibson Street
Bay Shore, New York 11706

Natsayi Mawere, Esq.
Reed Smith LLP
599 Lexington Avenue
New York, New York 10022

Shari S. Barak, Esq.
Managing Attorney
Shapiro, Dicaro & Barak, LLC
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014




                                               4
